123 U.S. 65 (1887)
SUN INSURANCE CO.
v.
KOUNTZ LINE.
Supreme Court of United States.
Petition for rehearing Presented October 11, 1887.
Decided October 24, 1887.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*66 Mr. Attorney General, Mr. Charles B. Singleton, and Mr. R.H. Browne for the petitioner.
*67 MR. JUSTICE HARLAN:
The rehearing asked is denied and the mandate is modified so as to read as follows:
"The decree, in so far as it dismisses the original libel of the appellants, the Sun Mutual Insurance Company of New Orleans and the Hibernia Insurance Company of New Orleans, and adjudges that the M. Moore Transportation Company and the K.P. Kountz Transportation Company, respectively, recover from said appellants the cost and expenses of the seizure, detention and sale of the steamboats J.B.M. Kehlor and Katie P. Kountz, respectively, is reversed, and the cause is remanded with directions to the court below to set aside all orders inconsistent with the rights of said appellants as declared in the opinion of this court, and to enter such orders and decrees as may be in conformity therewith."